Citation Nr: 1430025	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-12 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left ankle disability, to include a talor dome lesion in the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1975 to May 1976 and from February 2003 to July 2004.
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The issue on appeal was previously remanded by the Board in July 2012 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's left foot/ankle disability.  This was accomplished, and the claim was readjudicated in a December 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In February 2013, the Board received a medical opinion from Dr. S.R. regarding the Veteran's left ankle disorder.  The Board notes that VA regulations require that pertinent evidence submitted by a veteran must be referred to the agency of original jurisdiction for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the veteran or representative.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Although the Veteran and his representative did not waive RO consideration of the evidence, the Board is granting the claim, as discussed below.  Consequently, the Board finds no prejudice to the Veteran in proceeding to adjudicate this appeal.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed talor dome lesion and osteoarthritis of the left ankle.

2.  The Veteran sustained a left ankle injury in service.

3.  The currently diagnosed talor dome lesion of the left ankle is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a left ankle disorder, to include talor dome lesion of the left ankle, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for a left ankle disorder, any deficiency as to VA's duties to notify and assist, as to that issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of talor dome lesion is not a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Ankle Disorder

The Veteran seeks service connection for a left ankle/foot disability and contends that he hurt his left ankle during service in April 2003.  

Initially, the Board finds that there are no service treatment records indicating that a talor dome lesion (an injury to the cartilage and underlying bone of the talus within the ankle joint-also called an osteochondral defect) was clinically noted prior to the Veteran's period of active service beginning in February 2003.  As such, the Veteran was presumed sound upon entry into service in February 2003 as to a talor dome lesion of the left ankle.

Left ankle complaints were made during service, including in April 2003 and August 2003, and an April 29, 2003 service treatment record reflects a diagnosis of left ankle osteoarthritis.  The Veteran was placed on a permanent profile in May 2003 for disability that included the left ankle.

The Board finds that the preponderance of the evidence weighs in favor of a finding that currently diagnosed talor dome lesion of the left ankle is etiologically related to service.  The only evidence addressing the Veteran's talor dome lesion of the left ankle is a February 2013 private medical opinion from Dr. S.R., which the Board finds to weigh in favor of the Veteran's claim.

Specifically, the February 2013 medical opinion noted that the Veteran had been seen by Dr. S.R. for several months for continued left ankle pain.  According to the Veteran, the pain started when he was on active duty after suffering a severe ankle sprain that caused him severe ankle pain.  Dr. S.R. noted that radiographs and MRI reports were evaluated showing mild arthritis to the ankle and possible irritation to the internal structures thereof.  Due to the Veteran's continual pain and failed conservative treatment, Dr. S.R. performed an arthroscopic procedure of the left ankle which found that there was a talor dome lesion to the medial central aspect of the talor dome as well as significant synovitis (i.e., inflammation of the synovial membrane).  According to Dr. S.R., these findings were consistent with the Veteran's history and consistent with his reports of pain.  Dr. S.R. then opined that the Veteran's left ankle injuries have been consistent and "most likely" related to the injury the Veteran incurred on active service.  The Board finds the February 2013 medical opinion to be highly probative as Dr. S.R. considered the Veteran's statements (which were consistent with service treatment records), reviewed radiographs and MRI reports, conducted an arthroscopic procedure of the left ankle, and provided an opinion supported by a clear rationale. 

The Board has also reviewed the July 2012 VA examination report, which found that diagnosed plantar fasciitis of the left foot and arthritis of the left ankle were not related to or aggravated by service.  The VA examiner, however, did not diagnose or address the Veteran's talor dome lesion of the left ankle and did not provide an opinion as to the etiology of this disorder.  As such, the July 2012 VA examination report is of no probative value as to the etiology of the Veteran's currently diagnosed talor dome lesion, which has been confirmed by radiographs, MRI reports, and an arthroscopic procedure. 

The remaining evidence of record has been reviewed, but does not contradict 
Dr. S.R.'s medical findings or his opinion as to the etiology of the Veteran's talor dome lesion of the left ankle.

As the preponderance of the evidence weighs in the Veteran's favor, the claim for service connection for a left ankle disability, to include a talor dome lesion in the left ankle, is granted.  


ORDER

Service connection for a left ankle disability, to include a talor dome lesion in the left ankle, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


